Citation Nr: 1532643	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent prior to February 9, 2012 and in excess of 80 percent from February 9, 2012 through January 26, 2015 for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigned an evaluation of 60 percent.  In a March 2012 rating decision, the RO increased the rating to 80 percent effective February 9, 2012, and in a February 2015 rating decision the rating was increased to 100 percent effective January 27, 2015.  Therefore, the claim for an increased evaluation has been completely granted from January 27, 2015, and the issue is as stated above.

This claim was previously before the Board in April 2014 and October 2014, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to February 9, 2012, the Veteran's hearing loss was manifested by no more than Level VIII hearing acuity in the right ear and Level X hearing acuity in the left ear.

2.  From February 9, 2012 through January 26, 2015, the Veteran's hearing loss was manifested by no more than Level IX hearing acuity in the right ear and Level XI hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 60 percent prior to February 9, 2012 and in excess of 80 percent from February 9, 2012 through January 26, 2015 for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The claim arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records, and private treatment records.  The Veteran had VA examinations in April 2009 and February 2012.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a) (2014). 

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I for essential normal acuity through XI for profound deafness) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.8, Diagnostic Code 6100 (2014). 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  The audiological examinations addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).
 
VA treatment records show that the Veteran has hearing aids for sensorineural hearing loss.  The Veteran had a VA examination in April 2009 at which he reported longstanding and progressive bilateral hearing loss and wearing hearing aids since the early 1990s.  He had difficulty hearing even with the hearing aids.  

On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
75
75
80
95
LEFT
50
70
105
105
105

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 36 percent in the left ear.

At an audiological evaluation from September 2011 VA treatment, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
75
80
85
85
LEFT
75
70
100
100
100

The Veteran had another VA examination on February 9, 2012.  The Veteran said that he could no longer work because of hearing loss.  He could not maintain adequate speech understanding or hear his backup alarm.  The Veteran used an FM listening system with his hearing aids and said that it helped during small meetings of no more than five to six people when it could be placed on the center of the table.  He had difficulty hearing in larger groups.  The examiner felt that due to the degree of hearing loss, non-face-to-face communication would be difficult.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
80
85
85
95
LEFT
55
80
105
105
105

Speech audiometry revealed speech recognition ability of 46 percent in the right ear and of 14 percent in the left ear.

When applying the pure tone averages and speech recognition scores from the April 2009 VA examination to Table VI, the right ear is assigned a Level VII and the left ear is assigned a Level X.  The Board then applies those levels to Table VII, which results in a 60 percent evaluation.  See 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss is indicated because the pure tone threshold at each of the four specified frequencies is 55 decibels of more.  However, under Table VIa, the right ear is assigned a Level VII and the right ear is assigned a Level IX.  Therefore, Table VI is used because it results in the assignment of a higher numeral.  See 38 C.F.R. § 4.86(a).

The audiogram from September 2011 treatment does not include a controlled speech discrimination test (Maryland CNC).  However, were table VIa to be applied, the right ear would be assigned a Level VII and the right ear is assigned a Level IX.  Therefore, the September 2011 testing would result in a 50 percent evaluation.  See 38 C.F.R. § 4.85.

When applying the pure tone averages and speech recognition scores from the February 2012 VA examination to Table VI, the right ear is assigned a Level IX and the left ear is assigned a Level XI.  The Board then applies those levels to Table VII, which results in an 80 percent evaluation.  See 38 C.F.R. § 4.85.  An exceptional pattern of hearing loss is indicated because the pure tone threshold at each of the four specified frequencies is 55 decibels of more.  However, under Table VIa, the right ear is assigned a Level VIII and the right ear is assigned a Level X.  Therefore, Table VI is used because it results in the assignment of a higher numeral.  See 38 C.F.R. § 4.86(a).

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected bilateral hearing loss, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the bilateral hearing loss been more disabling than as currently rated under the present decision of the Board. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The record shows significant interference with employment due to the service-connected disabilities.  However, the Board finds that the rating criteria contemplate the severity of the Veteran's bilateral hearing loss and tinnitus.  The rating criteria are thus adequate to evaluate the service-connected disabilities and referral for consideration of extraschedular ratings is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record shows that the Veteran was employed through April 30, 2011, and a TDIU has been granted from May 1, 2011.  Thus consideration of a TDIU is not warranted.

Because the evidence preponderates against the claim for an initial evaluation in excess of 60 percent prior to February 9, 2012 and in excess of 80 percent from February 9, 2012 through January 26, 2015 for bilateral hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





ORDER

An initial evaluation in excess of 60 percent prior to February 9, 2012 and in excess of 80 percent from February 9, 2012 through January 26, 2015 for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


